—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner was found guilty after a Tier II hearing of violating inmate rules 106.10 (7 NYCRR 270.2 [B] [7] [i] [refusing to obey a direct order]) and 109.12 (7 NYCRR 270.2 [B] [10] [iii] [movement violation]). The determination of the Hearing Officer is supported by substantial evidence (see, Matter of Perez v Wilmot, 67 NY2d 615, 616). The contention of petitioner that the charges were brought against him to retaliate for the filing of a complaint or grievance against a correction officer presented an issue of credibility for the Hearing Officer to resolve (see, Matter of Bramble v Mead, 242 AD2d 858, 858-859, lv denied 91 NY2d 803).
We reject the contention of petitioner that he did not receive a fair and impartial hearing. The Hearing Officer did not deny petitioner the right to explain his version of the incident, and there is no evidence in the record that the Hearing Officer was biased or that the outcome of the hearing flowed from such bias (see, Matter of Hooper v Goord, 247 AD2d 884). We have examined petitioner’s remaining contentions and conclude that *959they lack merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Orleans County, Punch, J.) Present— Pine, J. P., Hayes, Wisner and Boehm, JJ.